DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/21 has been entered. 

					Claim Status
	Claims 1-13 and 15-20 are pending and are examined and claim 14 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	
Regarding Claims 15 and 16, claims are dependent on cancelled claim 14.
Claims 17-20 are rejected by virtue of dependence on a rejected claim. Examiner interprets claim 14 to mean claim 1 in claims 15 and 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 15, 16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer (US Pub 2014/0134053).

	Regarding Claim 1, Mayer teaches an actuating and sensing module (see Fig. 1B), comprising: a chip ([0046] The heat source is thus not necessarily a part of the sensor but can be a dedicated heat source using for example resistance heating, electro-thermal or Peltier effects or a MEMS-type hot plate on a dedicated chip or substrate.); at least one sensor deposited on the chip (chemical sensor 12); and at least one one-way fluid actuating device ([0030]  A chemical sensor 12 and an actuator 13 are both mounted along the duct 11 such that the actuator can influence the air 

Claim 2, Mayer teaches the actuating and sensing module according to claim 1, wherein the fluid is a gas ([0031] In the example the chemical sensor is a gas sensor using a metal-oxide layer mounted onto and integrated with a CMOS substrate. The fluid would be a gas if it is a gas sensor).  

	Regarding Claim 3, Mayer teaches the actuating and sensing module according to claim 1, wherein the fluid is a liquid (the device as taught by Mayer is capable of holding a liquid such that the device can act on the liquid. Claim 1 is directed to the actuating and sensing module. Claim 3 is intended use of the device such that the device is capable of having a fluid which is a liquid).

Regarding Claim 4, Mayer teaches the actuating and sensing module according to claim 1, wherein the chip is an application-specific integrated circuit, and the sensor and the actuating device are packaged on the application-specific integrated circuit (wherein the chemical sensor comprises a metal-oxide sensing material mounted and electrically connected to a substrate including CMOS circuitry. See Claim 14).  

Regarding Claim 5, Mayer teaches the actuating and sensing module according to claim 1, wherein the chip is a system on chip, and the sensor and the actuating device are packaged on the system on chip ([0030] A chemical sensor 12 and an actuator 13 are both mounted along the duct 11 such that the actuator can influence the air movements in the duct and a sensitive area of the sensor is exposed to the air moving in the duct.).

Regarding Claim 15, Mayer teaches the actuating and sensing module according to claim 14, wherein the one-way fluid actuating device is a micro-electro-mechanical system (MEMS) pump.  

Regarding Claim 16, Mayer teaches the actuating and sensing module according to claim 14, wherein the one-way fluid actuating device is piezoelectric pump (The driving force of the actuator can be selected from a group including electromagnetical, mechanical, electro-acoustical or differential pressures, piezoelectric, heat or cooling.).  

Regarding Claim 21, Mayer teaches an actuating and sensing module (see Fig. 1B, 12 and 13), comprising: at least one chip ([0046] The heat source is thus not necessarily a part of the sensor but can be a dedicated heat source using for example resistance heating, electro-thermal or Peltier effects or a MEMS-type hot plate on a dedicated chip or substrate.); at least one sensor deposited on the chip (chemical sensor 12); and at least one one-way fluid actuating device integrally packaged on the chip to form a single module with the at least one sensor ([0005]  a first aspect of the invention, there is provided a portable electronic device, preferably with telecommunication capabilities to allow for data and/or voice communication via private or public networks, enclosed in a housing having an air duct with an opening to the exterior of the housing and a chemical sensor with the duct connecting the chemical sensor to the outside and being linked with an actuator to move air along the duct and thus along a sensitive surface of the chemical sensor) and having at least one 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 6 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mayer (US Pub 2014/0134053).
Regarding Claim 6, Mayer teaches the actuating and sensing module according to claim 1.
Mayer is silent to wherein the chip is etched to form a sensing channel, the sensor is deposited in the sensing channel, and the sensing channel is in communication with the guiding channel.
In regards to “etched to form a sensing channel”, the Examiner is treating it as a product by process claim. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). 
After the process step of etching a sensing channel such that it is in communication with the guiding channel, the sensor would be capable of being deposited in the sensing channel. Therefore, absent evidence of criticality regarding the presently claimed (process) and given that the sensor meets the requirements of the claimed composite, the prior art of Mayer clearly meets the requirements of present claims limitation. 
.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US Pub 2014/0134053), in view of Warburton (US Patent 6,165,347; previously cited).
Claims 7 and 12, Mayer teaches the actuating and sensing module according to claim 1.
Burgi is silent to the sensor comprises at least one selected from the group consisting of an oxygen sensor, a carbon monoxide sensor and a carbon dioxide sensor and the sensor comprises a volatile organic compound sensor.  
Warburton teaches in the related art of a gas sensor. The method of the invention can be used to detect a wide variety of reactive gases. Among the gases which can be detected are combustible gases such as alkanes, alkenes, alkynes, alcohols, ethers, esters and aromatics, and toxic gases such as carbon monoxide.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the sensor of Mayer, to be a carbon monoxide sensor or to comprise a volatile organic compound sensor, as taught by Warburton, to detect carbon monoxide or a volatile organic compound such as an alkane, as taught by Warburton. 

Claims 8, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US Pub 2014/0134053), in view of Ruhrman (US Patent 4,650,992; previously cited).
Regarding Claims 8, 9, 11, and 13, Mayer teaches the actuating and sensing module according to claim 1.
Mayer is silent to wherein the sensor comprises a liquid sensor, the 15sensor comprises at least one selected from the group consisting of a temperature sensor, a 
Ruhrman teaches in the related art of sensors for gases. See Abstract. An optical sensor is made of light transmissive material and has luminescent particles distributed throughout its volume. The luminescent particles are excited by a suitable type of energy, preferably light. Possible applications of a sensor of this type include measurements of liquid level in a container, the measurement of concentrations of a given component in a solution, temperature and pressure measurements of gases, monitoring of the boiling point of a liquid at very low temperatures, measurements of humidity, and a variety of position and length measurements.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sensor of Mayer, to comprise a liquid sensor, at least one temperature sensor, a particulate sensor, and a light sensor, as taught by Ruhrmann, to allow for sensing of additional parameters such as temperature, liquid, light and particles.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US Pub 2014/0134053), in view of Madou (US Patent 4,812,221; previously cited).
Regarding Claim 10, Mayer teaches the actuating and sensing module according to claim 1.
Mayer is silent to wherein the sensor comprises an ozone sensor. 
Madou teaches a gas sensor 10 useful for analyzing any of a number of gas and/or vapor mixtures for its components. For example, the amount of oxygen in the air 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an ozone sensor, as taught by Madou, as the sensor, as taught by Mayer, in order to analyze a gas for ozone, as taught by Madou, in Col.7, lines 64-65.

				Additional Reference
Kholwadwala (US Patent 7,246,524) teaches in Fig. 1B a MEMS device, an actuator (100’; MEMS valves 106’), a sensor (108’), and a channel (In Fig. 1A, Fluid is supplied to bladder 102 from a source of fluid (not shown), by way of the MEMS valve 106 and plumbing means 114 that can include piping, tubing and/or fluidic channels) but is silent to a one-way fluid actuating device integrally packaged on the chip.

Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest The actuating and sensing module according to claim 16, wherein the one-way fluid actuating device comprises: a fluid .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 5/11/21, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mayer (US Pub 2014/0134053).

	First, Applicant argues on page 8 that the air exchange of Burgi is not unidirectional and usually accompanied by a great amount of turbulence. In comparison, 
	In response, Examiner notes a new rejection is applied in light of the amendment.

	Second, Applicant argues on page 9 that Burgi actually taught are arrangements of independency operated actuators (25/33) and sensors (22/32) disposed within the same duct.
	In response, Examiner notes a new rejection is applied in light of the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798